Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2007

In Re: Exxon Mobil
Precedential or Non-Precedential: Precedential

Docket No. 05-4571




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Exxon Mobil " (2007). 2007 Decisions. Paper 329.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/329


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 05-4571


            IN RE: EXXON MOBIL CORP. SECURITIES LITIGATION

                      Ohio Public Employees Retirement Fund,
                      State Teachers Retirement Fund of Ohio
                             and Antonio N. Martins,*

                                                     Appellants

                                       *Pursuant to Rule 12(a), F.R.A.P.


                            ________________________

                    Appeal from the United States District Court
                            for the District of New Jersey
                       (D.C. Civil Action No. 04-cv-01257)
                    District Judge: Honorable Freda L. Wolfson


                               Argued January 8, 2007

               Before: McKEE, AMBRO, and FISHER, Circuit Judges

                           (Opinion filed August 27, 2007)


              ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

              IT IS NOW ORDERED that the Precedential Opinion in the above case
filed August 27, 2007, be amended as follows:

            Within the caption of the Opinion, replace counsel’s address to read:
Gregory S. Coleman, Esquire (Argued)
Marc S. Tabolsky, Esquire
Yetter & Warden, L.L.P.
221 West 6th Street, Suite 750
Austin, TX 78701


                                       By the Court,


                                       /s/ Thomas L. Ambro, Circuit Judge

Dated: September 20, 2007




                                         2